Name: Council Regulation (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism as regards consignment to Portugal
 Type: Regulation
 Subject Matter: trade policy;  means of agricultural production;  plant product;  Europe
 Date Published: nan

 31 . 3 . 93 Official Journal of the European Communities No L 77/9 COUNCIL REGULATION (EEC) No 743/93 of 17 March 1993 on the list of products subject to the supplementary trade mechanism as regards consignment to Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, classic transition without any risk of disturbing the Portu ­ guese market ; Having regard to the Treaty establishing the European Economic Community, Whereas Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplemen ­ tary trade mechanism during the second stage of Portu ­ guese accession (2), sets out the list of products subject to transition by stages to which the STM applies ; whereas experience indicates that maintaining that mechanism is essential to balance on the Portuguese market only in the case of those products covered by this Regulation ; Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 thereof, Having regard to the proposal from the Commission, Whereas given these facts a new list of products consigned to Portugal and subject to the mechanism in question should be drawn up and Regulation (EEC) No 3659/90 to be repealed, Having regard to the opinion of the European Parli ­ ament ('), HAS ADOPTED THIS REGULATION :Whereas the achievement of the Single Market requires the removal of all barriers to trade not only between the Member States of the Community as constituted on 31 December 1985 but also to the greatest possible extent between those Member States and Spain and Portugal ; whereas, to that end, the supplementary trade mechanism must be abolished in all cases where it is not absolutely necessary ; Article 1 As regards consignments to Portugal, the supplementary trade mechanism provided for in Article 249 of the Act of Accession shall apply, in accordance with the require ­ ments of Articles 250, 251 and 252 of that Act, to the following products only : Whereas experience of operating that mechanism indi ­ cates that it can be abolished for products subject to 1 . Beef and veal CN code Description 0102 90 Live bovine animals of domestic species other than pure-bred breeding animals 2. Fruit aind vegetables CN code Description ex 0805 10 Oranges ex 0808 10 Apples other than cider apples (2) OJ No L 362, 27. 12. 1990, p. 38. Regulation as last amended by Regulation (EEC) No 831 /92 (OJ No L 88, 3 . 4. 1992, p. 14).(') OJ No C 21 , 25. 1 . 1993. No L 77/10 Official Journal of the European Communities 31 . 3 . 93 3. Pigs and pigmeat CN code Description 0103 Live swine  other : ex 0103 91   Weighing less than 50 kg 0103 9110 ___ Domestic species ex 0103 92   Weighing 50 kg or more :    Domestic species 0103 92 11     Some having farrowed at least once, of a weight not less than 160 kg 0103 9219 Other However, with regard to the products referred to in point 3, the supplementary trade mechanism shall only apply up to the date on which Portugal is declared free of African swine fever. Article 2 The Commission shall keep under review the possibility of modification of the list of products in Article 1 in line with changes in trade and shall submit the necessary propo ­ sals to the Council . Article 3 Regulation (EEC) No 3659/90 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993 . For the Council The President B. WESTH